DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 of US Application No. 17/220,640, filed on 01 April 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 01 April 2021, 13 December 2021, 23 February 2022, and 13 July 2022 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “performing, by the terminal device, the illegal vehicle warning at a moment before the collision time minus the braking time”. The collision time minus the braking time is not a moment in time such that the calculation can be used as warning timing. Rather, the collision time is a dynamic time that changes as the relative position and/or velocity of the vehicles changes with time, therefore the calculation is just a difference between times. Without reference to some value (e.g., before the collision time minus the braking time is zero, less than a threshold, or more than a threshold), this limitation is indefinite. Claim 13 recites substantially similar limitations and is indefinite for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). 

The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes transitory signals.  In this regard, the claim recites “computer readable storage medium”, which may be interpreted to include transitory signals.  The specification does not exclude transitory signals as an embodiment of the storage medium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rentel (US 2017/0015242 A1, “Rentel”).
	
	Regarding claims 1, 10, and 19, Rentel discloses a method and system to warn of a vehicle moving in the wrong direction of travel and teaches:
at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor; and the instructions are executed by the at least one processor to enable the at least one processor to (mobile user terminal 200, e.g. smartphone – see at least Fig. 4 and ¶ [0050]; processor, storage medium, and computer program – see at least ¶ [0027]): 15
receive vehicle information of an illegal vehicle in a preset area transmitted by a traffic control unit (server 102 determines instantaneous position of wrong-way driver 104 – see at least ¶ [0039]; server 102 provides warning information 110 to further vehicle 106 – see at least ¶ [0040]; warning information includes warning text as well as position data 108 of wrong-way driver 104 – see at least ¶ [0041]); and 
perform the illegal vehicle warning when it is determined that a target vehicle may collide with the illegal vehicle according to the vehicle information of the illegal vehicle in the preset area (specific recommendations or instructions for avoiding a collision may be conveyed to an occupant of the further vehicle – see at least ¶ [0014]; warning text and position data may be output on a screen display – see at least ¶ [0041]; providing warning information may be carried out based on a distance threshold between the wrong-way driver and the further vehicle – see at least ¶ [0061]).  

Regarding claims 5 and 14, Rentel further teaches:
wherein the vehicle information of the illegal vehicle comprises at least one of the following: 5illegal behavior information of the illegal vehicle and position information of the illegal vehicle (warning information includes warning text as well as position data 108 of wrong-way driver 104 – see at least ¶ [0041]).  

Regarding claims 6 and 15, Rentel further teaches:
wherein the vehicle information of the illegal vehicle further comprises at least one of the following: 98a speed of the illegal vehicle, identification information of the illegal vehicle, an accelerated speed of the illegal vehicle and a driving direction of the illegal vehicle (screen display 400 shows vehicle 104 moving in the wrong direction of travel – see at least Fig. 4 and ¶ [0057]; instantaneous position data is updated continuously on screen display 400 to display to occupant of further vehicle 106 the speed with which the wrongly moving vehicle 104 is moving toward vehicle 106 – see at least ¶ [0058]).

Regarding claims 7 and 16, Rentel further teaches: 
wherein the illegal vehicle is out of sight of the target vehicle (warning information may be received while further vehicle 106 is still relatively far away, e.g., several kilometers – see at least ¶ [0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rentel in view of Conrad (US 2014/0136044 A1).

Regarding claims 2 and 11, Rentel fails to teach but Conrad discloses an active safety system and method and teaches:
when it is determined that the target vehicle may collide with the illegal vehicle according to the vehicle information of the illegal vehicle in the preset area, calculate a collision time of the target vehicle with the illegal vehicle (a time to collision TTC may  be calculated – see at least ¶ [0031]), and perform the illegal vehicle 25warning at a preset time before the collision time (TTC may be compared to a threshold for determining a collision avoidance measure – see at least ¶ [0052]-[0053]; avoidance measures include providing an alert to the vehicle occupant – see at least ¶ [0053]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system to warn of a vehicle moving in the wrong direction of travel of Rentel to provide for calculating a collision time and performing a warning at a preset time before the collision time, as taught by Conrad, to warn the driver so the driver can undertake action to avoid a collision (Conrad at ¶ [0001]).

Regarding claims 3 and 12, Conrad further teaches:
wherein the preset time is related to a braking time of the target vehicle (TTC threshold may correspond to the shortest amount of time within which a driver can stop the vehicle – see at least ¶ [0040]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system to warn of a vehicle moving in the wrong direction of travel of Rentel and Conrad to provide a preset time related to braking time, as further taught by Conrad, to warn the driver so the driver can undertake action to avoid a collision (Conrad at ¶ [0001]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rentel in view of Conrad, as applied to claims 3 and 12 above, and further in view of Segarra (US 2015/0010212 A1).

Regarding claims 4 and 13, Segarra further teaches:
performing, by the terminal device, the illegal vehicle warning at a moment before the collision time minus the braking time (driver reaction time may be considered in addition to vehicle stopping time – see at least ¶ [0124]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system to warn of a vehicle moving in the wrong direction of travel of Rentel and Conrad to provide performing the warning before the collision time minus the braking time, as taught by Segarra, to warn the driver so the driver can undertake action to avoid a collision (Segarra at ¶ [0006]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rentel in view of Buchholz et al. (US 2014/0372016 A1, “Buchholz”).

Regarding claims 8 and 17, Rentel fails to teach but Buchholz discloses a method for coordinating the operation of motor vehicles and teaches:
5wherein the preset area is an intersection (see Fig. 2), and the illegal vehicle is a vehicle running a red light in the preset area (at S6, trajectories are determined for each vehicle, where the trajectory includes the vehicle running traffic light 6 – see at least ¶ [0075]; if a conflict is determined at S7, a driving instruction may be transmitted at S12 – see at least Fig. 1 and ¶ [0064]-[0067]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system to warn of a vehicle moving in the wrong direction of travel of Rentel to apply the method and system at an intersection when a vehicle is running a red light, as taught by Buchholz, to avoid collisions (Buchholz at ¶ [0072]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rentel in view of Corbitt et al. (US 6,420,977 B1, “Corbitt”).

Regarding claims 9 and 18, Rentel further teaches:
the illegal vehicle is a vehicle running in a converse direction with respect to the target vehicle in the preset area (method for providing a warning regarding a vehicle moving in the wrong direction of travel – see at least ¶ [0004]; i.e., moving in the wrong direction of travel is moving converse to the direction of travel). 

Rentel does not explicitly teach wherein the preset area is a curve.

However, Corbitt discloses safety systems for providing visual warnings to drivers of vehicles when the vehicles are in proximity to dangerous locations, such as a curve (see at least Fig. 3 and 2:50-55).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system to warn of a vehicle moving in the wrong direction of travel of Rentel to apply the method and system at a preset area having a curve, as taught by Corbitt, to warn drivers of dangerous conditions and avoid accidents (Corbitt at 5:18-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666